IN THE COURT OF APPEALS OF IOWA

                                      No. 21-0990
                                  Filed April 27, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

GERALD M. TUTSON JR.,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Clinton County, Patrick A. McElyea,

Judge.



      Gerald Tutson Jr. appeals following a guilty plea to second-degree robbery

and felon in possession of a firearm as a habitual offender. AFFIRMED.




      Martha J. Lucey, State Appellate Defender, and Shellie L. Knipfer, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Bridget A. Chambers, Assistant

Attorney General, for appellee.




      Considered by Bower, C.J., and Vaitheswaran and Chicchelly, JJ.
                                         2


VAITHESWARAN, Judge.

       Gerald Tutson Jr. entered a written guilty plea to second-degree robbery

and felon in possession of a firearm as a habitual offender. The agreement

specified the maximum prison terms for each crime and the mandatory minimum

sentences for each crime. The agreement also stated Tutson understood “the

judge [could] order each sentence to be served consecutively or concurrently to

any other” and his “attorney . . . explained the terms consecutive and concurrent

to” him. A calendar entry regarding the plea proceedings, signed by Tutson,

stated, “The parties agree Counts I and II shall run consecutively (back-to-back).”

The district court accepted the plea agreement and scheduled a sentencing

hearing.

       Four days after the acceptance, Tutson filed a motion in arrest of judgment,

asserting “his pleas of guilty were not entered in to voluntarily, intelligently, or

understandingly.”    He argued “that he was misadvised about, or that he

misunderstood, the maximum term of incarceration as well as the mandatory

minimums included in his plea agreement.” He specifically asserted he “was not

advised, or did not understand, that he would be sentenced to a combined 25-year

sentence” and “he was not advised, or did not understand, that he would serve a

mandatory minimum of 10 years with both counts running consecutively.”

       The district court denied the motion, reasoning the guilty plea agreement

was “extremely clear” concerning “the mandatory minimum” sentences and the

fact that the sentences could “run consecutively to one another.”        The court

sentenced Tutson to prison terms not exceeding ten years on the robbery count,

with a mandatory minimum of seven years, and fifteen years on the felon-in-
                                          3


possession-as-a-habitual-offender count, with a mandatory minimum of three

years. The court ordered the sentences to “run consecutive to one another for a

total term not to exceed 25 years with a mandatory minimum of 10 years.”

       On appeal, Tutson reprises his assertion that he “did not understand that

his 10 year sentenc[e] for robbery 2nd and the 15 year sentence for felon in

possession, habitual offender status, could be run consecutive for a total of 25

years” and he “also did not understand that . . . the mandatory minimums would

have to be served for a total of 10 years.”

       We must preliminarily determine whether Tutson may appeal as a matter of

right. See Iowa Code § 814.6(1)(a)(3) (2021) (stating defendants have no right of

appeal from a guilty plea, other than an “A” felony, unless they establish “good

cause”). Tutson argues that, “[b]ecause [he] filed a motion in arrest of judgment

this court can provide appellate relief on direct appeal.” The State counters that

“Iowa Code section 814.6(2)(f) makes discretionary review, not direct appeal, the

procedural vehicle to attack the denial of a motion in arrest of judgment following

a guilty plea.”

       The court of appeals recently addressed the issue. We stated:

               In the omnibus crime bill [(2019 Iowa Acts chapter 140)], the
       legislature provided that discretionary review “may be available” from
       an order denying a motion in arrest of judgment on a ground other
       than ineffective assistance of counsel. Iowa Code § 814.6(2)(f).
       That express mention of orders denying motions in arrest of
       judgment in the discretionary-review list in paragraph (2) suggests
       the legislature did not intend for courts to analyze those denials
       under the “good cause” criteria for direct appeal in paragraph (1).
       See State v. Macke, 933 N.W.2d 226, 235 (Iowa 2019) (“[W]hen the
       legislature includes particular language in some sections of a statute
       but omits it in others, we presume the legislature acted intentionally”);
       see also Iowa R. App. P. 6.106(1)(a) (“An application for
       discretionary review may be filed with the clerk of the supreme court
                                            4

          to review certain orders specified by statute which are not subject to
          appeal as a matter of right.” (emphasis added)). As the State
          contends, discretionary review appears to be the proper vehicle for
          Scott’s challenge. So that is the route we navigate today.

State v. Scott, No. 20-1453, 2022 WL 610570, at *4 (Iowa Ct. App. Mar. 2, 2022).

We find this reasoning persuasive. We conclude an application for discretionary

review is the appropriate vehicle to challenge a ruling on a motion in arrest of

judgment. We treat Tutson’s notice of appeal as an application for discretionary

review.

          We turn to the State’s contention that we “should deny discretionary review

because Tutson raises no issue worthy of granting such review.”

                 An appellate court may grant discretionary review “upon a
          determination that (1) substantial justice has not been accorded the
          applicant, (2) the grounds set forth in [Iowa Rule of Appellate
          Procedure] 6.104(1)(d) for an interlocutory appeal exist, or (3) the
          grounds set forth in any statute allowing discretionary review exist.”
          Iowa R. App. P. 6.106(2) . . . . [W]e may grant [the defendant’s]
          application if we determine he was not accorded substantial justice
          or that grounds for allowing discretionary review set forth in section
          814.6(2)(f) exist.

Id. In comparing the two vehicles for appellate review, we stated, “In the end, we

suspect that both of those measures will prove very similar to deciding if ‘good

cause’ exists for the guilty-plea appeal.” Id.

          Tutson argues “[o]ne legally sufficient reason that would be good cause [is]

if the defendant claims he did not make an intelligent and voluntary guilty plea and

filed a motion in arrest of judgment.” Tutson cites our rule on guilty pleas, which

states:

                 The court may refuse to accept a plea of guilty, and shall not
          accept a plea of guilty without first determining that the plea is made
          voluntarily and intelligently and has a factual basis. Before accepting
          a plea of guilty, the court must address the defendant personally in
                                         5


       open court and inform the defendant of, and determine that the
       defendant understands, the following:
       ....
             (2) The mandatory minimum punishment, if any, and the
       maximum possible punishment provided by the statute defining the
       offense to which the plea is offered.

Iowa R. Crim. P. 2.8(2)(b). We agree that a claimed violation of the rule requiring

a defendant to be apprised of the mandatory minimum punishment and the

maximum possible punishment satisfies the “substantial justice” standard for

granting discretionary review. In reaching that conclusion, we decline to consider

the merits of the claimed violation, which in our view would put the cart before the

horse. Having concluded that Tutson’s application for discretionary review should

be granted, we proceed to the merits, reviewing the district court’s ruling denying

Tutson’s motion in arrest of judgment for an abuse of discretion. See State v.

Petty, 925 N.W.2d 190, 194 (Iowa 2019).

       We discern no abuse. The written plea expressly set forth the mandatory

minimum sentences for both crimes as well as the maximum punishments, and it

expressly stated the sentences could be served consecutively. The calendar entry

clarified consecutive meant “back-to-back.” Unlike State v. White, 587 N.W.2d

240, 241 (Iowa 1998), where the “defendant was never advised of the possibility

of consecutive sentences being imposed,” Tutson was informed of the possibility

and meaning of consecutive sentences.

       We affirm Tutson’s conviction, judgment, and sentence.

       AFFIRMED.